

114 S770 IS: Escambia County Land Conveyance Act
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 770IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize Escambia County, Florida, to convey certain property that was formerly part of Santa
			 Rosa Island National Monument and that was conveyed to Escambia County
			 subject to restrictions on use and reconveyance.
	
 1.Short titleThis Act may be cited as the Escambia County Land Conveyance Act. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Escambia County, Florida. (2)Non-Federal landThe term non-Federal land means the former Santa Rosa Island National Monument land in the State of Florida that was conveyed by the United States to the County under the Act of July 30, 1946 (60 Stat. 712, chapter 699), and by deed dated January 15, 1947.
			3.Reconveyance of non-Federal land
 (a)In generalNotwithstanding the restrictions on conveyance in the Act of July 30, 1946 (60 Stat. 712, chapter 699) and the deed to the non-Federal land from the United States to the County dated January 15, 1947, and subject to subsection (c), the County may convey all right, title, and interest of the County in and to the non-Federal land or any portion of the non-Federal land, to any person or entity, without any restriction on conveyance or reconveyance imposed by the United States in that Act or deed.
 (b)Effect on leasehold interestsNo person or entity holding a leasehold interest in the non-Federal as of the date of enactment of this Act shall be required to involuntarily accept a fee interest to the non-Federal land in place of the leasehold interest.
			(c)Land within Santa Rosa County
 (1)In generalThe County may convey to Santa Rosa County, Florida, all right, title, and interest of the County in and to any portion of the non-Federal land that is within the jurisdictional boundaries of Santa Rosa County.
 (2)RequirementsA conveyance under paragraph (1) shall— (A)be absolute;
 (B)terminate— (i)any subjugation of Santa Rosa County to the County; or
 (ii)any regulation of Santa Rosa County by the County; and (C)be without consideration, except that the County may require Santa Rosa County, Florida, to pay the actual costs associated with the conveyance of the non-Federal land.
 (3)ReconveyanceSanta Rosa County, Florida, or any other person to whom Santa Rosa County, Florida, reconveys the non-Federal land may reconvey the non-Federal land or any portion of the non-Federal land conveyed to Santa Rosa County, Florida, under paragraph (1).
 (4)Incorporation or annexationThe owners or leaseholders of non-Federal land conveyed under this subsection may pursue incorporation, annexation, or any other governmental status for the non-Federal land, if the owners or leaseholders comply with the legal conditions required for incorporation, annexation, or the other governmental status.
 (5)Intent of congressIt is the intent of Congress that the conveyance under paragraph (1) shall be completed by the date that is 2 years after the date of enactment of this Act.
 (d)JurisdictionThe non-Federal land conveyed under this section shall be subject to the jurisdiction of the county or unit of local government in which the non-Federal land is located.
 (e)ProceedsAny proceeds from the conveyance of non-Federal land by the County or Santa Rosa County, Florida (other than amounts paid for the direct and incidental costs associated with the conveyance) under this section shall—
 (1)be considered windfall profits; and (2)revert to the United States.
 (f)PreservationThe County and Santa Rosa County, Florida, shall preserve the areas of the non-Federal land conveyed under this section that, as of the date of enactment of this Act, are dedicated for conservation, preservation, public recreation access, and public parking, in accordance with resolutions adopted by the Board of County Commissioners of the County or Santa Rosa County, Florida, respectively.
 (g)Authority of countiesThe County and Santa Rosa County, Florida— (1)shall not be subject to a deadline or requirement to make any conveyance or reconveyance of the non-Federal land authorized under this section; and
 (2)may establish terms for the conveyance or reconveyance of the non-Federal land authorized under this section, subject to this Act and applicable State law.